Title: To James Madison from James Maury, 27 January 1803
From: Maury, James
To: Madison, James


					
						Sir
						Liverpool 27 Jany. 1803
					
					I had the honor to write to you on the 10th. Novr.  In this I am sorry to inclose you a Copy of a Notice received yesterday from Mr Erving our Consul at London.  You also have a price Current for the imports from the United States.  I expected to have inclosed the returns of our Imports & Exports for the last six months of the last year, but they cannot be ready for this conveyance.  They shall shortly follow.  With great respect I have the honor to be Sir Your most obedt. Servt.
					
						James Maury
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
